DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA , first to invent.  It is responsive to the submission dated 10/19/2021. Claims 1-2, 5-16, 18 and 21-23 are presented for examination.

Response to Arguments
2.    Applicant’s arguments filed 10/19/2021 with respect to the 35 USC 103 rejections of claims 1-21 have been fully considered and withdrawn, since the amendments remedied the previous issues.

Allowable Subject Matter
3.    Claims 1-2, 5-16, 18 and 21-23, after further considerations and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Naess et al. (US 201502055608) discloses a projector 10 may … display an image on the screen SC based on the image data. See par. 40. The indicator used in the indication operation can use a pen-type indicator 70. The projector 10 detects a position of the tip portion 71 as an indication position based on the infrared light generated by the indicator 70. See par. 43. Additionally, the projection system 1 may be operated as a pointing device by detecting the indication position, and may output coordinates of the indication position on the image projection area at which the wherein the coordinate data of the indication position determined by coordinate calculating portion 55 when imaging portion 51  applies the filter to block incident light on the captured image region SC corresponds to the determined enhanced region. Naess further teaches a calibration control portion 39 that detects the indication positions of the indicators 70 and 80, and executes a calibration for converting the indication positions into the coordinates in the input image (e.g., first image). The indication positions of the indicators detected by… from the data of the captured image are positions in the data of the captured image, and are indicated by, for example, the coordinates in the coordinate system set in the captured image 
In short, Naess performs calibration on image data of the captured image and image region SC in accordance with the detected positions of the image signals via indicators 70/80 to yield a corrected version of the calibrated image of the surrounded region for display on the projector 10. 
Baba (US 20150022542) discloses a method of controlling a transmissive display device that allows a user to visually recognize a content as a virtual image, including determining a background color of the content, and adjusting brightness of a display area for displaying the content in response to the background color of the content, and thus, even when the background color of the content is darker, characters and images are not harder to be seen. Further, the content may be displayed constantly with appropriate screen brightness without the need for troublesome operation by the user, 
In contrast, Applicant’s claimed invention provides a technique for an image processing portion configured to carry out enhanced display processing on an enhanced region into a complementary color of a main color tone in the enhanced region, based on a signal of the first image so as to form a signal of a second image, using a laser pointer, so as to improve the user’s experience.
Thus, neither Naess or Baba, nor the combination thereof discloses performing a display enhanced processing on an enhanced region of an image according to a signal of the first image to form a signal of a second image and, output the signal of the second image; wherein the display enhanced processing comprises an adjustment in color of the enhanced region, and wherein the adjustment in color of the enhanced region comprises an adjustment in color of a background of the enhanced. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1, and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
11/24/2021